NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 14 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RICARDO AYALA-NEGRETE,                           No.   20-70335

                Petitioner,                      Agency No. A074-813-367

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      Ricardo Ayala-Negrete, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen. Mohammed v. Gonzales, 400



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 785, 791 (9th Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying Ayala-Negrete’s fourth

motion to reopen as untimely and number barred, where the motion was filed more

than 9 years after the final order of removal, and where Ayala-Negrete failed to

establish a material change in country conditions in Mexico to qualify for the

regulatory exception to the time and numerical limitations for filing a motion to

reopen. See 8 C.F.R. § 1003.2(c)(2), (3)(ii); Najmabadi v. Holder, 597 F.3d 983,

990-91 (9th Cir. 2010) (BIA did not abuse its discretion in denying motion to

reopen where petitioner failed to submit material evidence of qualitatively different

country conditions).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                         2                                    20-70335